t c memo united_states tax_court urgent care nurses registry inc petitioner v commissioner of internal revenue respondent docket no 24713-15l filed date gary h kuwada for petitioner willis b douglass and eric m heller for respondent memorandum opinion lauber judge currently before the court is a motion by the internal_revenue_service irs or respondent to dismiss this case for lack of jurisdiction on the ground that petitioner its corporate charter having been suspended lacks legal capacity to prosecute this case we will grant the motion background the following facts are derived from respondent’s motion the exhibit attached thereto and publicly available records of the state of california urgent care nurses registry inc had a corporate address in california at the time the petition was filed petitioner was incorporated in california on date and was assigned a taxpayer_identification_number by the california franchise tax board board on date the board suspended petitioner’s corporate charter pursuant to section of the suspension and revivor article of the california revenue and taxation code on date the california secretary of state certified as follows the records of this office indicate that the board suspended petitioner’s powers rights and privileges on date and that petitioner’s powers rights and privileges remain suspended petitioner filed some income and employment_tax returns for through but enclosed no payments it failed to file other returns and the irs pre- pared substitutes for returns sfrs that met the requirements of sec_6020 the irs assessed all of the taxes in question plus a penalty under sec_6721 for all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar failing to file forms w-2 wage and tax statement in an effort to collect these unpaid liabilities the irs in date sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a collection_due_process cdp hearing and a settlement officer so was assigned to the case in date the so informed petitioner’s representative the revenue officer’s case history indicates that urgent care nurses registry inc may no longer be in business you your representative told the revenue_officer that the business is now being operated under the ein of a sole_proprietorship the so requested copies of documents confirming the dissolution of the corporate entity petitioner’s representative submitted a copy of form_966 corporate dissolution or liquidation and a certi- ficate of dissolution of petitioner a telephone cdp hearing was held on date and the so requested followup documentation by date having received none of the request- ed documentation by date the so closed the case and on date issued petitioner a notice_of_determination sustaining the proposed levy on date petitioner timely sought review in this court on date respondent filed a motion to dismiss for lack of jurisdiction con- tending that the petition was not filed by a party with capacity to sue under rule c by order dated date we directed petitioner to respond to the motion to dismiss on or before date it filed no response discussion rule c provides that the capacity of a corporation to engage in litigation in this court shall be determined by the law under which it was organized see 126_tc_191 114_tc_268 aff’d 22_fedappx_837 9th cir here the relevant law is that of california petitioner bears the burden of proving all facts necessary to establish jurisdiction in this court see david dung le m d inc t c pincite patz tr v commissioner 69_tc_497 asbury v commissioner tcmemo_2007_53 93_tcm_974 in california the board may suspend the powers rights and privileges of a domestic taxpayer if the corporation fails to pay any_tax penalty or interest or any portion thereof that is due and payable at specified times cal rev tax code sec west grell v laci le beau corp cal rptr 2d ct app citing reed v norman p 2d cal once a corporation’s powers have been suspended it may not prosecute or defend an action reed p 2d pincite petitioner’s corporate powers were suspended in date and it has supplied no evidence that it has since received a certificate of revivor or become current on its california tax obligations the california secretary of state confirmed in date that petitioner’s corporate powers remain suspended documentation submitted to the so by petitioner’s representative indicates that petitioner has been formally dissolved and that the business it formerly conducted is now being conducted by a sole_proprietorship for these reasons we find that petitioner lacked the capacity to litigate at the time it filed its petition in this case see david dung le m d inc t c pincite holding that suspended california corporation lacked capacity to sue to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
